Bartholomew, J.
(concurring.) I concur in the conclusions reached in the opinion prepared by Justice Corliss. I also concur in all the reasoning of that opinion, except so much thereof as pertains to the original jurisdiction of this court. On that point I rest my concurrence solely upon the rule of stare decisis. Six years ago, and a very few months after the adoption of our constitution, this court held, in State v. Nelson Co., 1 N. D. 88, 45 N. *384W. 33, that it had original jurisdiction in cases of this character. That decision has been repeatedly acted upon since that time, and has been adopted by the legislature, and forms a part of our statute law. Section 5165, Rev. Codes. The question should no longer be considered open in this state.
(66 N. W. Rep. 234.)
The Chief Justice did not sit in this case, owing to his absence • from the state.